SEPARATE CONCURRING OPINION.
BLAND, P. J.
The defendant was incorporated under the laws of the State of Indiana and its home office and principal place of business is at La Porte in said State. By its agents, defendant came into Stoddard county, Missouri, and engaged in purchasing timber and running a sawmill. Plaintiff brought suit against it in a justice’s court in Stoddard county and recovered a judgment for one hundred and twenty-one dollars, from which defendant, fifteen days after the rendition of the judgment, appealed to the circuit court. In the circuit court, plaintiff moved to dismiss the appeal, for the reason the appeal was not taken in ten days after the rendition of the justice’s judgment. Defendant resisted the motion on the ground that it' was a nonresident of the State of Missouri. The statute (sec. 4060, R. S. 1899) provides that an appeal from the judgment of a justice, if taken by a resident of the State, shall be within ten days; if by a non-resident, within twenty days from the date of the rendition of the jus*401tice’s judgment. The circuit court overruled the motion and the cause was tried to a jury, resulting in a verdict and judgment for defendant, from which plaintiff appealed.
If the appeal was taken beyond the time allowed by section 4060, supra, the circuit court, as is well settled and also conceded by defendant, acquired no jurisdiction of the subject-matter, and the motion to dismiss the appeal should have been sustained. It was not shown that defendant had complied with sections 1024, 1025, Revised Statutes 1899, and was authorized to do business in this State. Prior to the enactment of these sections (1891) by an indulgence of the usual courtesy, foreign corporations were allowed to transact business within this State, provided the business did not interfere with some rule of law or principle of public policy adopted by the State, and could, as natural persons, sue and be sued in the courts of the State (sec. 2538a, R. S. 1899), and the manner of serving process upon them and where suits might be brought against them, was regulated by statute. By the Act of 1891, the State withdrew from foreign corporations the common courtesy to do business in the State, and only admitted them into the State to transact business after complying with the requirements of the Act of 1891. Sections ■ 1024, 1025, and the succeeding one (1026) were construed by Division One of the Súpleme Court, in the case of Tri-State Amus. Co. v. Amusement Co., 192 Mo. 404, 90 S. W. 1020. The court held: “A foreign corporation which has hot paid the incorporation taxes required by the State and been licensed to transact business in this State, cannot make a legal contract in this State or transact any business in this State.” A corporation is the mere creature of law and can have no legal existence beyond the limits of the sovereignty creating it. [Bank of Augusta v. Earle, 13 Peters 596; Paul v. Vir*402ginia, 75 U. S. 168.] And at common law can only be sued in the jurisdiction where it was born and has its principal place of business. [Sullivan v. Sullivan Timber Co., 103 Ala. 1. c. 378; Chesapeake, etc., Railroad Co. v. Cowherd, 96 Ky. 1. c. 118; Humphreys v. Newport News & M. V. Co., 33 W. Va. 1. c. 137; Aldrich v. Anchor Coal Co., 24 Or. 32; Pullman Palace Car Co. v. Harrison, 122 Ala. 149; Bawknight v. Liverpool, etc., Insurance Co., 55 Ga. 1. c. 195.] This common-law rule, however, has been modified and the modern doctrine is, where a corporation sends its agents into another State to do business, “it acquires a species of locality in the nature of domicile and is presumed to consent to be sued in the courts of said State,” or, as some of the cases put it, “acquires such a constructive residence in the State as to be subjected to the jurisdiction of its courts.” This modern doctrine is well expressed in the case of Equity Life Association v. Gammon, 119 Ga. 1. c. 276, where it is said:
“In the multiplication of corporations, and the increase of their business beyond the limits of the parent State, conditions arose which demanded a modification of the old rulings that as they could not migrate, neither could they be sued, except where incorporated. It was a mere fiction that they could.not migrate; for in fact they did business, entered into contracts, made profits, maintained agencies, and had agents in foreign States. They were there present in the person of the agent; and if there for the purpose of doing business, they were also there present in his person for the purpose of being sued. In going into the foreign State for the purpose of doing business, it at the same time submitted itself to the jurisdiction of its courts in suits arising out of contracts made in the course of such business. There is, then, no question of jurisdiction, but only one of venue and service, to be determined by the laws of the State applicable to those subjects. They can be sued in the counties *403in which they maintain agencies; or if none, then in any county where they may be found in the person of the agent.”
In the case of Barrow Steamship Company v. Kane, 170 U. S. 1. c. 106, it is said:
“But the earlier cases were afterwards overruled; and it has become the' settled law of this court that, for the purposes of suing and being sued in the courts of the-United States, a corporation created by and doing business in a State is, although an artificial person, to beconsidered as a citizen of the State, as much as a natural person; and there is a conclusive presumption of law that the persons composing the corporation are citizens of the same State with the corporation.”
This doctrine is supported by numerous authorities, some of which are Chesapeake, etc., R. R. Co. v. Cowherd, and Aldrich v. Coal Co., supra; North Missouri R. R. Co. v. Akers, 4 Kan. 453; National Bank of Augusta v. Southern Porcelain Co., 55 Ca. 36; Smith v. Insurance Co., 14 Ill. 1. c. 339. And in St. Louis v. Wiggins Perry Co., 40 Mo. 580, it was held that foreign corporations doing business in this State have such constructive residence in this-State as to subject them to the jurisdiction of its courts; and in Slavens v. Railroad, 51 Mo. 308; Harding v. Railroad, 80 Mo. 659; and Crutsinger v. Railroad, 82 Mo. 64, it was held, that under a proper construction of the statutes relating to the time in which an appeal from a justice’s judgment might be taken, the residence of. railroad corporations was in any county through which their lines of railroad passed and in which they had agents upon whom process might be served. It does not affirmatively appear that defendant had not complied with sections 1024 and 1025, supra, and was licensed to do business in this State, and defendant seems to assume in its brief, that as it was not shown it was licensed to do business in this State, the court should take it for granted it had not complied with *404the above sections. If the position of the parties was reversed, that is, if defendant-was plaintiff in the action and its right to sne was challenged, it would have to show a compliance with the requirements of the Act of 1891, as a condition precedent to its right to maintain the action. The legal aspect is reversed by reason of its position as defendant in the action. By the facts that it transacted business in the State and had an agent in the State, upon whom service of process was had, it will not be heard to allege a non-compliance with the Act of 1891, for the purpose of avoiding its contract made in this State with a citizen thereof, or to avoid the jurisdiction of the courts over its person. It will be estopped to set up its own wrong, either for the purpose of avoiding its contracts with citizens of this State, or in opposition to the jurisdiction of the courts of the State. [Hyer v. Chamberlain, 46 Fed. 1. c. 341, and cases cited; Columbus Insurance Co. v. Walsh, 18 Mo. 229.] Service of process having been had upon an agent of defendant in Stoddard county, where said agent was transacting business for the defendant, for the purpose of the action defendant must be regarded as having such constructive residence within this State as to bring it within the case of Slavens v. Railroad, Harding v. Railroad, and Crutsinger v. Railroad, supra. In this view of the case, the court committed error in overruling plaintiff’s motion to dismiss the appeal, and the judgment should be reversed and the cause remanded with directions to the circuit court to set aside its order overruling the motion to dismiss the appeal, and to sustain said motion and dismiss the appeal.